Citation Nr: 1715442	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  15-27 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for residuals of dental trauma, to include loss of teeth.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from August 1956 to July 1958, as well as subsequent service in the Army Reserve.  

The Board notes that although the Agency of Original Jurisdiction (AOJ) has adjudicated the claim of service connection for loss of teeth for the purposes of compensation, a claim of service connection for a dental disorder is also a claim for VA outpatient dental treatment purposes pursuant to 38 C.F.R. § 3.381.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  The issue of entitlement to VA outpatient dental treatment has not been adjudicated and thus is not for appellate consideration at this time.  Therefore, it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran is seeking service connection for residuals of dental trauma, to include loss of teeth.  He contends that the trauma occurred when he slipped and fell into an M-48 tank while stationed in Weiden, Germany.  According to the Veteran, he was told by the dentist on base that his teeth had broken off at the roots and needed to be removed and replaced with a partial denture.  The Veteran has used a removable partial denture since the reported injury, and over the years, has required additional dental work related to the injury.   

The record includes statements from the Veteran regarding the injury and his subsequent treatment, as well as photographs of the Veteran while he was stationed in Weiden, Germany.  The Veteran's service treatment records were deemed unavailable in this case due to a fire.  However, the Veteran is competent to report on his in-service dental trauma and current residuals of the same.

A review of the post-service medical evidence of record shows that the Veteran had a removable upper partial denture that was made in 1960 and replaced in 1996.  However, the Veteran has not been provided a VA examination to determine the nature and etiology of any current dental disability. 

In light of the Veteran's reported dental trauma in service, including the removal of teeth as a result of injury, and the post-service medical evidence of record showing that the Veteran has used a removable partial denture since service, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of any current dental disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, current treatment records should be identified and obtained prior to a final decision in this appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file.   

2.  Then, schedule the Veteran for a VA dental examination by an examiner with appropriate expertise to determine the nature and etiology of any current dental disability.  The examiner should review the claims file and indicate that review in the report.  Any indicated testing should be performed.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified dental disability is etiologically related to service, to specifically include the Veteran's reported in-service injury.

The rationale for all opinions expressed must be provided. 

3.  Then, readjudicate the claim on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




